UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1154


GARRY SANDERS,

                     Plaintiff - Appellant,

              v.

FELLOWSHIP HEALTH RESOURCES,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:20-cv-00213-BO)


Submitted: July 13, 2021                                          Decided: August 2, 2021


Before GREGORY, Chief Judge, DIAZ and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garry Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Garry Sanders seeks to appeal the district court’s order dismissing his civil

complaint. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on July 23, 2020. Sanders filed the notice of

appeal on January 28, 2021. Because Sanders failed to file a timely notice of appeal or

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                            2